      Case 3:20-cv-05517-LC-MJF Document 16 Filed 03/22/21 Page 1 of 2




               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

PHILLIP L. MERRIEL,
a/k/a PHILLIP L. MERRIELL

            Petitioner,

v.                                               Case No. 3:20-cv-5517-LC-MJF

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS,

            Respondent.
                                            /

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated February 17, 2021. (Doc. 15). The parties were

furnished a copy of the Report and Recommendation and were afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I conclude that the

Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:




                                   Page 1 of 2
      Case 3:20-cv-05517-LC-MJF Document 16 Filed 03/22/21 Page 2 of 2




      1.    The Magistrate Judge’s Report and Recommendation (Doc. 15), is

adopted and incorporated by reference in this Order.

      2.    Respondent’s Motion to Dismiss (Doc. 8) is GRANTED.

      3.    The petition for writ of habeas corpus (Doc. 1), challenging the

judgment of conviction and sentence in State of Florida v. Phillip Lamar Merriell,

Okaloosa County Circuit Court Case No. 2008-CF-1715, is DISMISSED WITH

PREJUDICE as time barred.

      4.    A certificate of appealability is DENIED.

      5.    The clerk of court shall close this case file.

      DONE AND ORDERED this 22nd day of March, 2021.




                                s /L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




                                    Page 2 of 2
